Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application, filed 2/26/2019, claims priority to U.S. Provisional Application Ser. Nos.  62/634,965, filed 2/26/2018, and 62/808,419, filed 2/21/2019.
Election/Restrictions
Claims 1-20 are pending. Applicant's election without traverse of Group I, claims 1-8, in the reply filed on 7/20/2021 is acknowledged. Accordingly, claims 9-20 are withdrawn, as drawn to a non-elected invention.
Information Disclosure Statement
No Information Disclosure Statement has been filed. Applicants are reminded of the provisions of 37 CFR 1.56 concerning the duty to disclose information material to patentability and of 37 CFR 1.97 and 1.98 concerning the content and timing of the Information Disclosure Statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. §112, first paragraph, because the specification fails to comply with the written description requirement.  In encompassing treatment of joint inflammation by intra-articular administration of a composition comprising a potassium osmolyte, the claims contain subject matter which was not described in the specification in such 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
Despite “a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” (In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case, with regard to treating joint inflammation in a patient by administration of the full scope of “potassium osmolyte,” that “particularity” is absent.
With respect to the full scope of “potassium osmolyte,” the specification lacks the indicia of possession listed above. The specification defines “potassium osmolyte” at para. 22 as “any biocompatible solid, liquid or gas including potassium ions” and states, as examples, “potassium gluconate, potassium aspartate, another potassium-based salt, or combinations thereof.”
However, the specification provides no description of an actual reduction to practice, no showing that the invention is ready for patenting, and no description of identifying characteristics for any material other than a solution of potassium gluconate. 
“Potassium osmolyte,” defined as explained above, is a broad genus. MPEP 2163 explains that the written description requirement for a genus is satisfied by a “sufficient description, as described in paragraph 7 above, of “a representative number of species,” species that reflect the variation within the genus. The one species disclosed is insufficient to represent the full scope of “biocompatible solid, liquid or gas including potassium ions.”
Additionally, the instant specification does not provide any of the indicia of possession for administration to the intra-articular region of an inflamed joint. The experiment described in the specification utilizes hydrogels and thus depends on the suitability of hydrogels as a model for the intra-articular region. Yet the specification provides no rationalization for this model. The examiner has not found any compensating information in the prior art.
Additionally, the specification provides none of the indicia of possession of oral, topical, or inhalation administration.
For these reasons it is found that a skilled artisan would not conclude that Applicants had possession of the full scope of the claimed invention at the time of filing.

Additionally, claims 1-8 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of treatment of joint inflammation. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;

(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The claims are extremely broad, encompassing treatment of joint inflammation caused by osteo- or rheumatoid arthritis or surgery by administration to the intra-articular region of a patient of a potassium osmolyte, extremely broadly defined as discussed in paragraph 8 above.
This invention is in the area of therapeutics, an unpredictable art.
The specification provides no guidance or direction pertaining to treatment of joint inflammation in a patient. There are no working examples of the claimed treatment methods. Therefore, in order to practice this invention, a skilled artisan would have to conduct several levels of experimentation so as to bridge the gap between the hydrogel model system and the inflamed joint of an actual patient and in order to determine which of the many materials represented by the term potassium osmolyte, which form of the composition, and which amounts of the composition to provide. This amount of experimentation amounts to invention, not development. It is an undue amount and kind of experimentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 requires administration of the composition to the intra-articular region of a joint. However, claim 8 recites that the composition is administered “via injection, oral administration, topical administration, inhalation, or combinations thereof.” This is a clear contradiction of claim 1.
Applicants may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622